MEMORANDUM**
Alberto Alvarez-Gonzalez appeals the sentence imposed upon him after he pled *921guilty to being an illegal alien who was found in the United States following deportation. See 8 U.S.C. § 1326(a). We affirm.
Alvarez’s sentence was based on the determination that he had committed a crime of violence prior to his deportation. See USSG § 2L1.2.1 He argues that his state court conviction for committing a lewd and lascivious act upon a minor2 was not sexual abuse of a minor within the meaning of the Guideline.3 He is wrong. See United States v. Pereira-Salmeron, 337 F.3d 1148, 1154-55 (9th Cir.2003); United States v. Baron-Medina, 187 F.3d 1144, 1147 (9th Cir.1999). He also argues that sexual abuse of a minor is not necessarily a crime of violence, anyway. Again, he is wrong. See Pereira-Salmeron, 337 F.3d at 1151-52.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All references to the Sentencing Guidelines are to the November 1, 2002, version.


. Cal.Penal Code § 288(a).


. USSG § 2L1.2, comment. (n.l(B)(ii)(II)).